Case 1:19-cv-09038-GBD Document 26 Filed 02/12/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

 

358 Jericho Turapike |) FLIES at
Syosset, New York 11791! pi oe , TERT? te, bi
(718) 261-4900 Ey EL nee |

FINKELSTEINLAW amen Me acetey Pee y
3

 

February 10, 2020

The Honorable George B. Daniels SO ORDERED
Southern District of New-York FEB 1 2 2020

Daniel Patrick Moynihan The February 20, 2020
United States District Court

conference is adjourned to
500 Pearl Street - Courtroom 11A March 26, 2020 at 9:30 a.m.

New York, New York 10007 é PB on g

_ DANIELS

 

Re: Antolini vs. McCloskéyvéet'al
Case No.: 1:19-cv-09038-GBD
Dear Judge Daniels,
i represent Plaintiff Dino Antolini in the above matter and | am requesting an
adjournment of the Initial Pretrial Conference set for February 20, 2020. This is my
second request for an adjournment on this matter. My wife is completing her fourth
scheduled round of chemotherapy and this round has been the most debilitating.

| have communicated with defense counsel and he consents.

Respectfully, | ask the Court if the conference can be held on February 26 in the PM
March 4 in the PM or March 18 in the AM, your schedule permitting.

Any accommodation by the Court to my client is very much valued.

Thanking you, | remain

 

 

 
